                                    Case 3:16-cr-00440-WHA Document 134 Filed 01/15/20 Page 1 of 2




                            1 ADAM G. GASNER (SBN: 201234)
                              Law Chambers Building
                            2 345 Franklin Street
                              San Francisco, CA 94102
                            3 Telephone:    415-782-6000
                              Facsimile:    415-782-6011
                            4 E-Mail:       adam@gasnerlaw.com
                            5
                              VALERY NECHAY (SBN 314752)
                            6 Law Chambers Building
                              345 Franklin Street
                            7 San Francisco, CA 94102
                              Telephone:    415-652-8569
                            8 E-Mail:       valerynechaylaw@gmail.com
                            9 Attorneys for Defendant
                              YEVGENIY ALEXANDROVICH NIKULIN
                           10
                           11
                                                              UNITED STATES DISTRICT COURT
                           12
                           13                                NORTHERN DISTRICT OF CALIFORNIA

                           14                                     SAN FRANCISCO DIVISION
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16 UNITED STATES OF AMERICA,                               Case No: CR 16-00440 WHA

                           17
                                                Plaintiff,                            DEFENDANT’S WITNESS LIST
                           18
                                        vs.
                           19
                                                                                      Trial: March 9, 2020
                           20 YEVGENIY ALEXANDROVICH NIKULIN,
                                                                                      Pretrial Conference: February 19, 2020
                           21                                                         Time: 1:30 p.m.
                                                Defendant.                            Courtroom No. 12
                           22
                           23
                                        The Defense hereby gives notice to the Court and the United States of the witness(es) it
                           24
                           25 may call in its case-in-chief in the above-captioned case. This list is subject to amendment or
                           26 supplementation as trial preparations progress and does not necessarily reflect the order in which
                           27 the defense will call the witnesses. The defense will notify the United States and Court of any
                           28
                                changes to this list.

                                                                                  1
                                DEFENDANT’S WITNESS LIST
                                CR 16-00440 WHA
                                   Case 3:16-cr-00440-WHA Document 134 Filed 01/15/20 Page 2 of 2




                            1 1. Tami Loehrs, EnCE, ACE, CHFI, CCFE - Digital Forensics Expert
                            2
                            3
                                DATED: January 15, 2020
                            4                                          /S/ Adam Gasner __________
                                                                       Adam G. Gasner, Esq.
                            5                                          Attorney for Defendant
                                                                       YEVGENIY ALEXANDROVICH NIKULIN
                            6
                                DATED: January 15, 2020
                            7                                          /S/ Valery Nechay __________
                                                                       Valery Nechay, Esq.
                            8                                          Attorney for Defendant
                                                                       YEVGENIY ALEXANDROVICH NIKULIN
                            9
                           10
                           11
                           12
                           13
                           14
GASNER CRIMINAL LAW


 San Francisco, CA 94102
  Law Chambers Building




                           15
    345 Franklin Street




                           16
                           17
                           18
                           19
                           20
                           21
                           22
                           23
                           24
                           25
                           26
                           27
                           28


                                                                             2
                                DEFENDANT’S WITNESS LIST
                                CR 16-00440 WHA
